Case: 20-50139     Document: 00515758750         Page: 1     Date Filed: 02/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     February 26, 2021
                                  No. 20-50139                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Diandra Marie Harvey,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:19-CR-168-3


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Diandra Marie Harvey and two co-conspirators, Gilbert Flores and
   Shane Funkhouser, were charged with conspiracy to possess with intent to
   distribute at least 500 grams of methamphetamine. Harvey pleaded guilty to
   the charge and was sentenced below the advisory sentencing guidelines range


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50139      Document: 00515758750           Page: 2     Date Filed: 02/26/2021




                                     No. 20-50139


   to the applicable mandatory minimum prison term of 10 years, to be followed
   by a five-year term of supervised release. On appeal, Harvey challenges the
   district court’s denial of a safety-valve reduction and a minor-role reduction.
          We review a district court’s legal interpretation of the Sentencing
   Guidelines de novo and its findings of fact as to the application of the
   provisions for clear error. See United States v. Torres-Hernandez, 843 F.3d
   203, 207 (5th Cir. 2016); United States v. Flanagan, 80 F.3d 143, 145 (5th Cir.
   1996). Reasonable factual inferences drawn by the district court in support
   of its findings are also reviewed for clear error. United States v. King, 773 F.3d
   48, 52 (5th Cir. 2014).
          Harvey first challenges the district court’s refusal to apply the two-
   level reduction under U.S.S.G. § 2D1.1(b)(18) because she satisfied the
   safety valve requirements under 18 U.S.C. § 3553(f).             Relevant here,
   § 3353(f)(2) sets forth the requirement that the defendant not possess a
   firearm—actually or constructively—in connection with the offense. See
   United States v. Matias, 465 F.3d 169, 174 (5th Cir. 2006).
          The record indicates that Harvey was living with Flores in a motel
   room that contained an extensive amount of drugs and firearm magazines and
   ammunition. This evidence supports the district court’s determination that
   a plausible inference exists that Harvey had knowledge of and access to the
   firearm. See United States v. Fields, 72 F.3d 1200, 1212 (5th Cir. 1996).
   Harvey did not offer evidence proving that it was clearly improbable that she
   had constructive possession of the firearm. Thus, Harvey failed in her
   burden to prove the lack of a connection between the firearm found in
   Flores’s vehicle and the drug conspiracy, and the district court therefore did
   not clearly err in declining to apply a safety-valve reduction under § 3553(f).
   See Matias, 465 F.3d at 173-74; Flanagan, 80 F.3d at 146-47; Fields, 72 F.3d
   at 1212.




                                           2
Case: 20-50139      Document: 00515758750          Page: 3   Date Filed: 02/26/2021




                                    No. 20-50139


          Harvey next challenges the district court’s denial of her request for a
   two-level minor-role adjustment under U.S.S.G. § 3B1.2. She argues that she
   “was substantially less culpable than the average participant” in her drug
   offense of conviction.
          The record reflects that Harvey’s drug offense of conviction involved
   a large amount of drugs, that Harvey assisted with storing and protecting the
   drugs involved in the conspiracy, and that Harvey assisted in the distribution
   of the drugs by accompanying Flores on drug sales and deliveries. This
   evidence supports the district court’s determination that Harvey was not
   substantially less culpable than the average participant and does not leave one
   “with the definite and firm conviction that a mistake has been committed.”
   United States v. Serfass, 684 F.3d 548, 550 (5th Cir. 2012) (internal quotation
   marks and citation omitted); see also United States v. Harris, 740 F.3d 956,
   967 (5th Cir. 2014); § 3B1.2 cmt. n.3(C).
          The district court’s judgment is AFFIRMED.




                                         3